Citation Nr: 1027509	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  05-13 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral arm numbness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to June 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from 
February 2003 and subsequent rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that, inter alia, denied service connection for an 
acquired psychiatric disorder, to include PTSD and depressive 
disorder, for dysmenorrhea, menorrhagia, and hysterectomy and for 
bilateral arm numbness.

The Veteran perfected her appeals for other benefits as well; 
however, in June 2005, she withdrew all other appeals.

The Veteran presented testimony at a hearing before a hearing 
officer at the RO in June 2005 and before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing) in March 
2007; copies of the hearing transcripts are in the record.

In September 2007, the Board granted service connection for 
dysmenorrhea, menorrhagia, and hysterectomy and remanded the 
issues of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and depressive disorder and 
for bilateral arm numbness, for additional development.  In a 
December 2009 rating decision, the RO granted service connection 
for PTSD; as such, this issue is no longer on appeal.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The required 
development has been completed for the issue of entitlement to 
service connection for bilateral arm numbness, and it is again 
before the Board for further appellate review.  


FINDING OF FACT

There is no competent medical evidence showing that the Veteran 
has bilateral arm numbness which is related to service.

CONCLUSION OF LAW

Bilateral arm numbness was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to 
the appellant in September 2002 that fully addressed all notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Service treatment records, VA medical records 
and examination reports, non-VA medical records and lay 
statements have been associated with the record.  

The Board notes that the issue being decided was remanded in 
September 2007 for additional development.  A remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  In this regard, the Board is satisfied as to 
compliance with the instructions from its September 2007 remand. 
 Specifically, the RO was instructed to provide the Veteran with 
a corrective notice required under Dingess, supra and to provide 
the Veteran with a VA examination of her upper extremities to 
determine whether the Veteran had bilateral arm numbness which 
was related to service.  The Board finds that the RO has complied 
with these instructions by providing the Veteran with notice 
required under Dingess and by providing the Veteran with a VA 
examination in March 2009 which substantially complies with the 
Board's remand instructions.  Stegall.  The Board notes that the 
VA examiner did not review the Veteran's claims file; however, as 
the Veteran does not have any current disability in her upper 
extremities, service connection will not be granted and further 
remand is not necessary.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).    

Significantly, neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection

Under the applicable criteria, service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; and of 
a nexus between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection may be established under the provisions of 38 
C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows that 
an appellant had a chronic condition in service or during the 
applicable presumptive period.  Service connection also may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Medical evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 
225 (1992).

At her RO and Travel Board hearings, the Veteran testified that 
lifting patients during active service caused arm numbness.  She 
indicated that the claim for bilateral arm numbness included a 
claim for service connection for carpal tunnel syndrome.  She had 
undergone carpal tunnel syndrome release surgery since active 
service.

The Veteran's service treatment records do not reflect any 
treatment for or diagnosis of a bilateral arm disorder.  Private 
medical records show that the Veteran was diagnosed with left 
carpal tunnel syndrome in February 1999 and underwent surgery for 
this condition in April 1999.  In February 2001, the Veteran was 
seen for tendonitis and arthralgia in her right shoulder and in 
February 2003, the Veteran was seen for tendonitis in her right 
middle finger.  With the exception of these entries, the 
Veteran's VA and private medical records do not show any 
complaints of numbness in her upper extremities or any diagnosis 
of a bilateral arm disorder.  

A March 2009 VA examination report shows that the Veteran 
reported that her arms started hurting while she was in the 
military due to heavy lifting, but got worse after the military.  
She indicated that she had surgery on her left hand, but could 
not recall the time or place.  She reported that she still had 
numbness and pain in her left lower arm and hand and intermittent 
numbness and pain in her right lower arm and hand, and that it 
had become progressively worse.  There was no history of trauma 
to the nerves and the Veteran had no motor function impairment of 
her upper extremities, no atrophy of the muscles, no abnormal 
muscle tone or bulk and no tremors, tics or other abnormal 
movements.  Sensory function in her upper extremities was 
decreased in vibration and light touch.  The examiner noted that 
she had a horizontal scar over the lateral distal forearm which 
did not overlie the area of a typical carpal tunnel release.  
Nerve conduction studies were performed on the bilateral upper 
extremities, including the median (motor and sensory), ulnar 
(motor and sensory), and radial (sensory only) nerves.  All motor 
and sensory distal latencies, amplitudes and motor conduction 
velocities were normal.  Electromyography (EMG) studies were also 
conducted on the Veteran's bilateral upper extremities.  Muscles 
tested were deltoid, biceps, triceps, flexor carpi radialis, 
first dorsal interosseous and abductor pollicis brevis.  The EMG 
was normal and recruitment was consistent with effort in all 
muscles tested.  The assessment was normal EMG and nerve 
conduction studies of both upper extremities with no 
electrodiagnostic evidence of median nerve compression of the 
wrist, ulnar nerve compression at the wrist or elbow, diffuse 
peripheral neuropathy, or cervical radiculopathy of the muscles 
tested.

The Board finds that, based on the evidence in the record, 
service connection is not warranted for numbness of the bilateral 
upper extremities.  As noted above, service connection requires 
medical evidence of a current disability as established by a 
medical diagnosis, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service and medical 
evidence nexus between the in-service injury or disease and the 
current disability.  Boyer.  In this case, the Veteran's service 
treatment records do not show any complaints of bilateral arm 
numbness.  While the record reflects that the Veteran did undergo 
surgery for left carpal tunnel syndrome in April 1999, there is 
no evidence that she currently has any disorder in her upper 
extremities.  EMG and nerve conduction studies were negative at 
her March 2009 VA examination.  Without a current disability, 
service connection cannot be granted.  Brammer.

As noted, the Veteran has contended that she has bilateral upper 
extremity numbness which was caused by heavy lifting in service; 
however, as a lay person, she is not competent to render opinion 
regarding medical diagnosis or medical opinion on etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral arm numbness is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


